Citation Nr: 1750123	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic myeloid leukemia.

2.  Entitlement to an initial compensable evaluation for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1986 to December 1986 and December 1990 to May 1991.  He also had additional Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded in July 2013 for further development and has been returned to the Board for appellate review.  

The issue of entitlement to service connection for recurrent right ear infections had been raised by the record and referred to the Agency of Original Jurisdiction (AOJ) in the July 2013 Board remand.  To date, it does not appear that the AOJ has adjudicated the matter.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The issue of service connection for chronic myeloid leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by level I hearing acuity.

2.  The Veteran's left ear hearing loss is not service-connected, and is assigned a level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.383, 3.385, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in July 2005.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating 

The Veteran seeks an initial compensable evaluation for his right ear hearing loss. The RO granted service connection for right ear hearing loss in a June 2006 rating decision, and assigned a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed a timely notice of disagreement (NOD) in which he asserted that an increased evaluation was his right ear hearing loss is warranted.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal will be denied.
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. §§ 3.383, 4.85(f).  38 C.F.R. § 3.383 provides that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under 38 C.F.R. § 3.385, the hearing impairment in the non-service-connected ear will be considered in evaluating the service-connected disability so long as the non-service connected disability was not a result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  Evaluating Table VII reflects that for this provision to apply, the service-connected ear must have a Roman numeral designation of X or XI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII. 

The Veteran was afforded a September 2005 VA hearing loss examination.  The objective findings revealed:




HERTZ



1000
2000
3000
4000
RIGHT
45
40
60
60
LEFT
0
5
15
10

Speech discrimination score (Maryland CNC Word List) was 96 percent bilaterally. 

The Veteran was afforded a March 2013 VA hearing loss examination.  The objective findings revealed:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
55
50
LEFT
15
15
25
15

Speech discrimination score (Maryland CNC Word List) was 100 for the right ear and 96 percent for the left ear. 

The Veteran was afforded a May 2017 VA hearing loss examination.  The objective findings revealed:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
45
65
LEFT
10
15
20
25

Speech discrimination score (Maryland CNC Word List) was 100 percent bilaterally. 
As an initial matter, in the present case, the Veteran is in receipt of service connection for hearing loss only in the right ear.  As discussed above, the Veteran had VA examinations in September 2005, March 2013, and May 2017.  Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the right ear is I.  See 38 C.F.R. § 4.86(a).  Since the Veteran's left ear is not service-connected for hearing loss, the Board will assign a numeric designation of I pursuant to 38 C.F.R. § 4.85(f) for purposes of determining the Veteran's disability evaluation from Table VII.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

The audiological testing results do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies is not 55 decibels or more; and the puretone threshold are not less than 30 decibels at 1000 Hertz, are not 70 decibels or more at 2000 Hertz.  

Based upon the evidence of record, the Veteran does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85.  Applying the numerical values from the VA audiological examinations to the tables outlined in 38 C.F.R. § 4.85 reveals that the current noncompensable rating is appropriate. 

The Board acknowledges the Veteran's contentions that his service-connected right ear hearing loss warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that the audiological evidence of record preponderates against entitlement to a compensable rating for the Veteran's right ear hearing loss at any point in appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for hearing loss of the right ear is denied.


REMAND

The Veteran filed a February 2005 claim for chronic myeloid leukemia.  See February 2005 VA 21-526 Veterans Application for Compensation or Pension. 

The record includes a June 2005 private chromosome analysis report indicating a diagnosis of myeloid chronic myelogenous leukemia.

In his June 2007 notice of disagreement (NOD), the Veteran reported that his chronic myeloid leukemia was caused by high exposure to environmental hazards from the "Oil Field Fires" and having to sleep in the same oil fields for over a week, which caused an exposure that was well-above normal levels of tolerance for Benzene.  The Veteran indicated that Benzene is a known product that is used in oil production, and it has been linked as a cause of chronic myeloid leukemia.  See June 2007 NOD.  He further reported that research has shown that things such as chronic myeloid leukemia can take up to ten or more years to surface, with no previous signs of illness.  Id.  The Veteran reported that although his tour of duty was over prior to becoming ill, he was exposed to chronic myeloid leukemia agents while in service.  Id.  

In his July 2009 VA Form 9, the Veteran reported that his chronic myeloid leukemia was caused by his time in the Gulf War during which time he was exposed to many environmental hazards.  He contends the evidence shows that the incidence of chronic myeloid leukemia in the Persian Gulf Group is six to ten times the expected rate in the under 44 age group.  See July 2009 VA Form 9.  He reported that he fell within that category and believes that his condition should be service connected.  He noted that the condition often takes ten years to present itself.  Id.  

In support of his claim, the Veteran submitted online articles and literature regarding environmental exposure and the impacts of cancers.  See Web/Html Documents.  The Veteran's representative contends that as a result of the Veteran's participation in Operation Desert Shield/Storm he has documented exposure to hazardous toxins in Gulf region (oil smoke, Black Rain, Soot and Dust).  See July 2013 Statement of Accredited Representative in Appealed Case.  The Veteran's representative argued that Reports from BBC News discussing "Gulf War Syndrome" state that "In the years since Operation Desert Storm, theories over possible causes of ill health have ranged from vaccinations, depleted uranium used in armor piercing weapons, organophosphate pesticides, exposure to nerve agents and the effects of inhaling toxic smoke from burning wells."  The Veteran's representative asserted that in a blog posted on veteranstoday.com discussing "Cancers in OUR US Iraq Veterans," information addressed the possible cause of the cancers as "depleted Uranium and most recently the carcinogenic smoke from burn pits" and cited a projected time for manifestation of these cancers is a period of "ten to twenty years."

The Veteran's Form DD 214 indicates the Veteran's military occupational specialty (MOS) was Fire Support Man.  In addition, he participated in Operation Desert Storm and he is in receipt of the Southwest Asia Service Medal. 

In response to a March 2017 request for history of service-incurred occupational exposure to ionizing radiation, the Department of the Navy indicated that a review of their exposure registry by name, service number, command, and social security number, revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  See March 2017 Department of the Navy Correspondence. 

In light of this evidence, the Board finds that a VA examination is warranted to address the nature and etiology of the Veteran's chronic myeloid leukemia as it relates to any in-service exposure to hazardous toxins during his participation in Operation Desert Storm.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder.

2.  Then, afford the Veteran a VA examination to determine the etiology of his currently diagnosed chronic myeloid leukemia.  The examiner should review the claims folder and acknowledge such review in the examination and any indicated studies should be performed.

The examiner(s) is asked to render an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's chronic myeloid leukemia had its clinical onset during service or is the result of exposure to any environmental toxins, to include oil smoke, black rain, soot, and dust during the Veteran's active service.  The examiner(s) must consider all of the evidence of record, as well as the Veteran's reports and literature from BBC news, medical dictionary, and article (veteranstoday.com) submitted by the Veteran.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


